DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment and response of 3/5/21 is entered.
	Claims 1, 3, 11, 12, 14, 15, and 18 are amended.
	Claims 2 and 24 are canceled.
	Claims 1, 3-23, and 25 remain pending.

Election/Restrictions
Applicant's election with traverse of Group I, as in present claims 1, 3-23, and 25 in the reply filed on 11/21/20 was previously acknowledged.  
The requirement was previously deemed proper and made FINAL.
Claims 1, 3-23, and 25 are presently considered.

Drawings


Specification
In light of the amendments, the objections to the specification are withdrawn.

Claim Objections
In light of the amendments, the objections of record against Claims 1 and 3-25 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In light of the amedndments, the rejections of Claim 1, 3-23 and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
In light of the amendment, the advisory that should claim 1 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, is withdrawn. 

Applicant is advised that should claim 1 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 19 contains reference to the material being organic, inorganic, or derivatives.  These cover all possible forms of material.  Thus, despite a slight difference in wording, these claims have substantially the same scope.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for comprising new matter. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As seen by dependent claims, all the claims are generic for the transfection of material to the cell in the microfluidic device, and also a second delivery of exogenous material by way of electrophoresis (e.g., Claim 3).
The specification teaches that the device uses electrophoresis to move the molecule, in the device, and transfect the cell (e.g., paragraph 8).  There is no disclosure in the specification to perform a secondary transfection, separate from the device, along with the transfection from the device, nor is any advantage taught.  Thus, the specification only teaches the transfection by way of electrophoresis in the device, under unsteady flow.  The original claim (Claim 3) was simply claiming functions of the original Claim 1.  Thus, the claims do not support this embodiment either.
The Art fails to provide more.
Thus, the claims are rejected for comprising new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

While the rejection of Claim 11 is withdrawn, because there are no bluff bodies taught disturbing the flow of the fluid creating the vortex shedding, Claim(s) 1, 3, 4, 8-10, 12, 16, and 19 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/168492 A1, to Hur, et al. (hereinafter “Hur”).
Claim 1: Hur teaches a microfluidic device, containing microfluidic traps that have electrodes for electroporation (e.g., ABSTRACT).  The device contains a flow channel (e.g., input channel 305; channels 115; chamber channels 310; and outlet 317).  There exist a plurality of flow diverters, which cause an unsteady flow along a downstream portion of the length of a flow channel, to temporarily permeabilize a membrane of a cell (e.g., electroporation traps 105 and 110).  At least one electrode downstream of the flow diverters to facilitate introduction of the exogenous material into the cell while permeabilized (e.g., source pads 320, 330, conductors 210, 215, 335, 340, 345, 350, 405, 406, 410, 415, 420, 425, 430, 435, 440, 445, 505, 506, 507; and electrode fingers 225 and 230).  Thus, cells fall into the diverter, are exposed to a turbulent flow that causes temporary permeabilization, and the electrodes cause electroporation into the cells, of a molecule.  Therefore, the claim is anticipated.
Claim 3: secondary electroporations occur when a cell enters one trap, only to enter the next.
Claim 4: the molecule electroporated must have a charge, otherwise the electroporation would not work.
Claim 8: the traps necessarily have unsteady flow, and contain electrodes, thus, it is concurrent.
Claims 9 and 10: the specification teaches use of DC as well as AC voltages, which necessarily produces DC and AC current, respectively (e.g., paragraph 25).
Claim 12: there is no “constriction” with the traps on the sides of the flow.
Claim 16: Reynolds number of approximately 100 are taught (e.g., paragraph 17).
Claim 19: because the scope of “organic” and “inorganic” molecule includes all possible molecules, Hur teaches the same.
Response to Argument – 102, Hur
Applicant’s argument of 3/5/21 has been considered but is not found persuasive.
Applicant argues that Hur does not teach the cell membrane being temporarily permeabilized without becoming lysed (p. 14, paragraph 2).
Such is not persuasive.  Applicant has taught that the unsteady flow causes it.  Hur necessarily has the same unsteady flow.
Applicant argues that Hur teaches selective lysing of cells and this is not the method presently claimed (p. 14, paragraph 2).
Such is not persuasive.  As taught by Hur, the cited paragraph 37 is to optional embodiments, and does not effect all cells, even in that embodiment, and thus, the rejection is still proper.  Applicant has not shown how the structure in Hur does not provide for electroporation of cells which are experiencing temporary permeabilization, nor does Applicant limit their structure to situations not disclosed by Hur.  It is noted that Hur teaches the electroporation of cells in such fields, which are experiencing the fluid vortex, and the same causes a perturbed flow (e.g., ABSTRACT).  Thus, Hur appears to be properly applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4-10, 12, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/168492 A1, to Hur, et al. (hereinafter “Hur”), as applied to claims 1, 3, 4, 8-10, 12, 16, and 19, above, and further in view of Joergensen, et al. (2011) “Efficiency of Cellular Delivery of Antisense Peptide Nucleic Acid by Electroporation Depends on Charge and Electroporation Geometry”, Oligonucleotides, 21(1): 29-37.
As shown above, the claims are anticipated by Hur, and thus, are also obvious over the same.  However, the aspects of negative, positive, or neutral molecules (as in Claims 5-7, respectively), and the aspect of nucleic acids are not specifically taught by Hur.
On the other hand, Joergensen teaches in solution transfection of PNAs, which are neutral, positive, and negatively charged as well as some having a peptide component (e.g., p. 30, col. 1, paragraphs 3-4), in studying the efficiency of transfection.
Thus, at the time of invention, it would have been obvious to use Joergensen’s method for determining relative efficiency of these transfections.  The Artisan would have done so and expected success, as the methods were known in the art for their purposes.
Response to Argument – 103, Hur and Joergensen
Applicant’s argument has been considered but is not found persuasive.
Applicant argues that the rejection falls because the base rejection falls (pp. 14-15, paragraph bridging).
Such is not persuasive.  The base rejection has been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8-10, 12, 16, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/168492 A1, to Hur, et al. (hereinafter “Hur”), as applied to claims 1, 3, 4, 8-10, 12, 16, and 19, above, and further in view of Chu, et al. (2009) “Conversion of MDCK cell line to suspension culture by transfecting human siat7e gene and its application for influenza virus production” Proceedings of the National Academy of Science, USA, 106(35): 14802-07.
As shown above, the claims are anticipated by Hur, and thus, are also obvious over the same.  However, the aspect of transfecting a cell with DNA containing a transgene and regulatory sequence is not taught.
On the other hand, Chu teaches transfecting MDCK cells with human siat7e, which expressed, to see its effect on adhesion and spreading (pp. 14802-3, paragraph bridging).
Hence, at the time of invention, it would have been obvious to modify the method of Hur, with the cells and plasmid of Chu.  The Artisan would do so to test the effects on spreading and adhesion.  The Artisan would expect success, as the components are utilized for art-recognized purpose.
Response to Argument – 103, Hur and Chu
Applicant’s argument of 3/5/21 has been considered but is not found persuasive.
Applicant argues that the rejection falls because the base rejection falls (pp. 14-15, paragraph bridging).
Such is not persuasive.  The base rejection has been maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejections of record against Claims 1, 3-23, and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are withdrawn.
The Examiner accepts Applicant’s argument that oscillating and direct current fields may be utilized, as well as the offset.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633